Citation Nr: 1707362	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This appeal is before the Board of Veterans' Appeals (Board) from June 2008 and February 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDINGS OF FACT

1.  The Veteran currently has type II diabetes; his service included duty or visitation in the Republic of Vietnam during the Vietnam Era, and he is thus presumed to have been exposed to Agent Orange in service.

2.  The Veteran's current hearing loss is not related to in-service noise exposure or to service in any other way.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a January 2008 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his claimed hearing loss disability in June 2008.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran's assertions regarding the conduct of the June 2008 examiner, and these are addressed in the decision below.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).   Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, certain diseases, including type II diabetes, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Type II diabetes

As reflected in his May 2015 testimony before the Board, the Veteran asserts that his current diabetes is the result of in-service exposure to Agent Orange.  He asserts that, while he primarily served in the waters offshore in Vietnam during the Vietnam Era, his service included duty or visitation in Vietnam; this included documented operations of ships on which he served on the inland waterways of Vietnam.  In May 2015, he submitted written evidence supporting these assertions.  

In this case, as reflected in VA treatment records, the Veteran currently has type II diabetes mellitus.  Furthermore, the record reflects that he served on at least one ship that operated temporarily on Vietnam's inland waterways during the Vietnam Era.  

The Veteran's service personnel records and documentation from the National Personnel Records Center reflect that he served on the USS CANBERRA in December 1968.  The USS CANBERRA is recognized by VA as having operated temporarily on Vietnam's inland waterways, including on December 10, 1968.  Per VA policy, as the Veteran is shown to have served on the USS CANBERRA on this date, he is recognized as having duty or visitation in the Republic of Vietnam during the Vietnam Era; he is thus presumed to have been exposed to Agent Orange in service.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H.2.h ("Developing Claims Based on Exposure to Herbicides During Service Aboard Ships Operating on the  RVN's Offshore Waters"); see also "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," available at https://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.

As the Veteran is presumed to have been exposed to Agent Orange in service, his current type II diabetes is presumed service connected.  Accordingly, the Board finds the Veteran's type II diabetes to be the result of in-service Agent Orange exposure, and service connection for diabetes mellitus must be granted.

B.  Bilateral hearing loss

As reflected in an October 2007 statement and during his May 2015 Board hearing, the Veteran asserts that he currently has hearing loss as the result of in-service noise exposure, most specifically repeated gunfire aboard ships during his service in the Vietnam Conflict.  

Service treatment records reflect normal audiological findings on April 1967 examination for entry into service, and no complaints or findings related to hearing problems in service.  At the time of the Veteran's separation from service, "whispered voice" testing rather than audiometry testing was performed to evaluate the Veteran's hearing, but clinical evaluation of the ears were normal and no hearing problems were noted.

A September 2001 private audiological assessment reflects that the Veteran reported noticing tinnitus for the past month, with sudden onset. At the time, he reported no known hearing loss, but it was noted that he had "a history of noise exposure."  It was noted that at night he worked as a manager in a paper plant.  The impression was bilateral high frequency sensorineural hearing loss, and tinnitus related both to the hearing loss and noise exposure.  It was noted that communication strategies and noise protection were discussed.

On June 2008 VA examination, the Veteran reported experiencing progressive bilateral hearing loss that he felt had its onset approximately 15 to 20 years prior.  He noted that he did not notice the hearing loss upon leaving military service, but reported a positive history of military noise exposure of common shipboard noise and 8-inch guns.  He noted that he did some hunting prior to military service, but reported that, as a civilian, he did office work where there was no noise present.  The diagnosis was sensorineural hearing loss.  The examiner acknowledged that the documented puretone threshold testing indicating normal hearing thresholds bilaterally at induction to military service and that, at separation from military service, there was only documented whisper test performed, which did not give good indication of hearing thresholds in the higher frequency regions.  However, the examiner nonetheless opined that the Veteran's current hearing loss was less likely than not caused by or a result of military noise exposure, based on the fact that the Veteran reportedly did not notice hearing difficulty shortly after separation from service.  

As reflected in the audiological findings on June 2008 VA examination, the Veteran has a current hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Also, his service record reflects extensive service aboard ships in the offshore waters of Vietnam during the Vietnam Conflict, and the Board finds that he was likely exposed to loud noise in service, as he has asserted.  However, the weight of the probative evidence is against a finding that his current hearing loss is the result of service.

The Board finds the June 2008 VA examiner's opinion to be highly probative in this case.  The examiner was an appropriate audiology expert who examined the Veteran, took his subjective history, and reviewed the record.  Furthermore, the bases of her opinion were consistent with the evidence of record; she acknowledged the lack of a highly reliable audiological examination at the time of the Veteran's separation from service, but nonetheless opined that, given the lack of any noticeable hearing problems until long after service, it was unlikely that the Veteran's hearing loss was related to any in-service noise exposure.  Moreover, there is no competent and probative evidence, such as a medical opinion, contradicting the examiner's opinion or otherwise suggesting a nexus between the Veteran's current hearing loss and service. 

The Board notes the Veteran's assertions in an August 2008 statement and during his May 2015 Board hearing regarding the manner in which the June 2008 VA examiner conducted the examination and her attitude during the examination.  However, nothing in the record suggests, and the Veteran has not pointed to any specific way, that the examination report contained inaccurate or misleading information, or that the opinion was based on any inaccurate information, or other such substantive problems with the opinion that might call into question its reliability.  

The Board also notes the Veteran's statements in October 2007 and during his May 2015 testimony that the private physician he first visited when having hearing problems related such hearing problems to service.  However, the September 2001 record documenting this initial visit, while relating the Veteran's hearing problems to a history of noise exposure, does not mention his service in any way or indicate that his hearing loss was related to service; it was only mentioned that the Veteran worked as a manager in a paper plant at night, and that noise protection was discussed with the Veteran.  There is no other statement or record identified by the Veteran expressing a medical opinion that his hearing loss is related to service.

The Board furthermore recognizes the Veteran's personal belief that his hearing loss is the result of in-service noise exposure.  However, as a lay person, the Veteran is not competent to medically relate his experience of in-service noise exposure to hearing loss first noticed and documented decades after his period of service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Finally, as the Veteran's sensorineural hearing loss has not been shown to have manifested until many years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable in this case. 

Therefore, a preponderance of the evidence is against a finding that hearing loss is related to in-service noise exposure or to service in any other way.  Accordingly, service connection for bilateral hearing loss must be denied.  


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


